           THE WEITZ LAW FIRM, P.A.
                                                                                      Bank of America Building
                                                                                 18305 Biscayne Blvd., Suite 214
                                                                                        Aventura, Florida 33160
           March 17, 2020
                                                                                         USDC SDNY
           VIA CM/ECF                                                                    DOCUMENT
           Honorable Judge Lorna Schofield                                               ELECTRONICALLY FILED
           United States District Court                                                  DOC #:
           Southern District of New York                                                 DATE FILED: 3/18/2020
           40 Foley Square - Courtroom 1106
           New York, NY 10007

                           Re:     Norris v. Hughes Tavern LLC, d/b/a Hughes Tavern, et al.
                                   Case 1:19-cv-10548-LGS

            Dear Judge Schofield:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                  Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
           economic effects it is causing to virtually all businesses open to the public (including possible
           complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
           hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
           Conference in this matter.

                   Further, since undersigned counsel is based in Florida, an in-person Conference would require
           possible unsafe roundtrip travel from Florida to New York (in both of which official states of
           emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
           York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
           underlying asthmatic-type health condition which, potentially, would be adversely affected by the
           COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
           alternative, undersigned counsel respectfully requests that any future Conference be conducted
           telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
           13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
           telephone or video conferencing where practicable.”

                    The Court may wish to note that this is undersigned counsel's first request to stay this matter.
             Thank you for your consideration of this unexpected, but essential, request.
Applica'on GRANTED in part and DENIED in part.
                                                           Sincerely,
The ini'al conference set for April 9, 2020, at 10:30 A.M.
shall be telephonic. The pre-conference joint leEer, due By: /S/ B. Bradley Weitz                  .
on April 2, 2020, shall provide the Court with one             B. Bradley  Weitz, Esq. (BW  9365)
telephone call-in number for the conference call, and if       THE WEITZ LAW FIRM, P.A.
necessary a passcode.                                          18305 Biscayne Blvd., Suite 214
                                                               Aventura, Florida 33160
The par'es are reminded that a proposed Case                   Tel.: (305) 949-7777
Management Plan is also required by April 2, 2020.             Fax: (305) 704-3877
                                                               Email: bbw@weitzfirm.com
The request to stay deadlines is denied.

Dated: March 18, 2020
        New York, New York
